                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

PENNEY MALOY,

             Plaintiff,

v.                                 Case No:     2:17-cv-470-FtM-29MRM

SCOTTSDALE            INSURANCE
COMPANY,

             Defendant.


                            OPINION AND ORDER

     This matter comes before the Court on plaintiff's Motion for

Determination of Entitlement to Reasonable Attorney[’]s Fees and

Courts Costs (Doc. #26) filed on January 30, 2019.                    Defendant

filed a Response in Opposition (Doc. #27) and an Affidavit of David

Gee in Support (Doc. #28) on February 13, 2019.              Also before the

court   is   the   Joint   Stipulation    For   Order   of   Dismissal       With

Prejudice (Doc. #29.)

     Plaintiff seeks costs and attorney fees pursuant to Fed. R.

Civ. P. 54(d), Fla. Stat. § 57.041, and Fla. Stat. § 626.9373.

While   defendant    Scottsdale    Insurance     Company        (defendant    or

Scottsdale)    obtained    jurisdiction    in   this    Court    by   asserting

plaintiff would be entitled to reasonable attorney fees if she

prevailed (Doc. #1, ¶7), it now asserts that plaintiff is entitled

to no attorney fees or costs.       Alternatively, Scottsdale asserts
plaintiff is entitled only to fees for a portion of the litigation.

For the reasons set forth below, the motion for attorney fees and

costs is granted as to entitlement, and granted in part and denied

in part as to the amount of attorney fees and costs.

                             I.    Procedural History

      The record in this case establishes the following chronology:

On October 9, 2016, plaintiff’s residence suffered damage to its

roof and interior due to heavy wind and/or rain in a storm.

Plaintiff filed a claim under her insurance policy with Nationwide

Insurance Company, which was underwritten by Scottsdale, a surplus

lines insurer.

      Scottsdale first received notice of plaintiff’s claim on

November 2, 2016.      (Doc. #28, ¶ 5.)       By letter dated November 28,

2016, Scottsdale notified plaintiff that a portion of the claimed

damage was not covered by its policy, and that an independent

adjuster had inspected the damages and determined that the “roof

leaked   due   to    wear   and   tear,   deterioration,   and   inadequate

maintenance, which are excluded causes of loss.”           After deducting

the $1,000 deductible and non-recoverable depreciation, Scottsdale

issued a $7,218.69 check to plaintiff under separate cover.            (Doc.

#28-3, p. 3.)

      Plaintiff disputed Scottsdale’s determination of the claim,

and   therefore     Scottsdale    continued   to   investigate   the   claim,




                                    - 2 -
including     hiring    an     engineering    firm.   On    March       28,   2017

Scottsdale made an additional payment to plaintiff in the amount

of   $6,564.01.        On    May   10,   2017,   Scottsdale      made     another

supplemental payment to plaintiff in the amount of $1,407.24 (Doc.

#28-5.)     Plaintiff continued to dispute the sufficiency of these

amounts.

     On May 17, 2017, an attorney faxed a letter to Scottsdale

notifying it of his representation of plaintiff.                 (Doc. #28-6.)

On May 19, 2017, plaintiff’s attorney sent a letter to Scottsdale

noting, among other things, that “there is obviously a disagreement

between the parties” as to three specifically identified matters.

Plaintiff’s attorney requested that Scottsdale “reevaluate its

inadequate initial payment” and “make payment within the next 14

days”.     (Doc. #28-7.)      Counsel included an estimate of damages in

the amount of $60,161.49 from CNI Concepts Enterprises Inc.

     By a reply letter dated June 6, 2017, Scottsdale rejected

counsel’s estimate, but noted that another $5,115.20 supplemental

payment was issued.         (Doc. #28-9.)

     On    June   9,   2017,    plaintiff’s    attorney   sent   a   letter    to

Scottsdale noting plaintiff’s continued disagreement and again

requesting reevaluation and payment of more money within fourteen

days.     Because of an address error, Scottsdale asserts it did not

receive this letter until June 17, 2017.




                                      - 3 -
     On June 27, 2017, plaintiff filed a lawsuit against Scottsdale

in state court for breach of the insurance policy.        (Doc. #1-1,

p. 4.)

     By letter dated July 11, 2017, Scottsdale advised plaintiff

that “no additional payment is due.”      Scottsdale also invoked the

appraisal clause of the insurance Policy and appointed Brian

Wasserman of Worley as its appraiser.      (Doc. #28-1, Exh. A.)

     On July 17, 2017, plaintiff’s attorney sent the Complaint and

Summons to the Chief Financial Officer of the State of Florida,

who then electronically delivered a copy to defendant on July 21,

2017.     (Doc. #1-1, p. 3.)

     On August 18, 2017, defendant removed the case to federal

court based upon diversity of citizenship (Doc. #1) and filed a

Motion to Compel Appraisal and Abate All Proceedings Pending

Completion of Appraisal, or, in the Alternative, to Dismiss or

Require a More Definite Statement (Doc. #3.)      On August 30, 2017,

the parties filed a Joint Motion to Abate All Proceedings Pending

Completion of Appraisal (Doc. #7), which was granted and the case

was stayed (Doc. #8.)     The appraisal process did not go smoothly,

and required court intervention.     (Docs. ## 9, 10, 11, 12, 14, 18,

19, 20, 21, 22, 23, 24.)

         On December 4, 2018, a $94,083.58 appraisal award was drafted

and signed by defendant’s appraiser and a neutral umpire.          (Doc.




                                 - 4 -
#26-3.)     On December 26, 2018, Scottsdale sent checks for the full

amount of the appraisal award, offset by the prior payments, to

plaintiff’s counsel.            (Doc. #24, ¶4.)        The parties notified the

Court on January 7, 2019, that the appraisal process was complete

and they were exploring the possibility of settling remaining

issues, including attorney fees.                    (Doc. #24, ¶5.)         The Court

directed the parties to file a stipulation for dismissal and agreed

that unresolved issues regarding attorney fees would be addressed

after dismissal.          (Doc. #25.)        On February 18, 2019, the parties

filed a Joint Stipulation for Order of Dismissal With Prejudice

(Doc. #29).

                          II.   Entitlement to Attorney Fees

     When       federal     jurisdiction       is     based     upon     diversity     of

citizenship, a party’s right to attorney’s fees is determined by

state law.        Prime Ins. Syndicate, Inc. v Soil Tech Distribs.,

Inc.,    270    F.    App'x     962,   963    (11th    Cir.     2008)     (citing     All

Underwriters         v.   Weisberg,     222    F.3d     1309,     1312    (11th      Cir.

2000)(“[W]e hold that Fla. Stat. § 627.428 is substantive law for

Erie 1 purposes.”)).          The only basis for an award of attorney fees

in this case is Fla. Stat. § 626.9373(1), which provides:

               (1) Upon the rendition of a judgment or decree
               by any court of this state against a surplus
               lines insurer in favor of any named or omnibus

     1   Erie R. Co. v. Tompkins, 304 U.S. 64 (1938).




                                        - 5 -
          insured or the named beneficiary under a
          policy or contract executed by the insurer on
          or after the effective date of this act, the
          trial court or, if the insured or beneficiary
          prevails on appeal, the appellate court, shall
          adjudge or decree against the insurer in favor
          of the insured or beneficiary a reasonable sum
          as fees or compensation for the insured's or
          beneficiary's    attorney   prosecuting    the
          lawsuit for which recovery is awarded.

Fla. Stat. § 626.9373(1).    The Court finds cases interpreting the

very similar Fla. Stat. § 627.428 to be persuasive as to §

626.9373(1).    The purpose behind both statutes is “. . .to place

the insured . . . in the place she would have been if the carrier

had seasonably paid the claim or benefits without causing the payee

to engage counsel and incur obligations for attorney's fees.”

Lewis v. Universal Prop. & Cas. Ins. Co., 13 So. 3d 1079, 1081

(Fla. 4th DCA 2009)(citation omitted).       “It is the incorrect

denial of benefits, not the presence of some sinister concept of

‘wrongfulness,’ that generates the basic entitlement to the fees

if such denial is incorrect.”    Ivey v. Allstate Ins. Co., 774 So.

2d 679, 684 (Fla. 2000).

     Plaintiff satisfies the requirements of the Fla. Stat. §

626.9373(1).    Florida courts have allowed recovery of attorney

fees even in the absence of a literal judgment when an insured

obtains the “functional equivalent of a confession of judgment or

a verdict,” such as by the insurer’s payment of a claim based upon

settlement.    Wollard v. Lloyd’s & Cos. of Lloyd’s, 439 So. 2d 217,




                                - 6 -
218 (Fla. 1983).     See also Ivey v. Allstate Co., 774 So. 2d 679,

684 (Fla. 2000); Pepper’s Steel & Alloys, Inc. v. United States,

850 So. 2d 462, 465 (Fla. 2003).       Here, plaintiff has obtained the

functional equivalent of a judgment by virtue of the appraisal

award, and will have an order pursuant to the Joint Stipulation

(Doc. #29), which effectively approves the appraisal award in favor

of plaintiff and against Scottsdale.       The amount of the appraisal

is greatly in excess of the amount otherwise paid by Scottsdale.

      Scottsdale argues, however, that plaintiff is not entitled to

any attorney fees under Fla. Stat. § 627.9373(1) because she did

not serve her Complaint, which was filed before Scottsdale invoked

the   appraisal   procedure,   until    after   the   invocation   of   the

appraisal process.    The service of the complaint after invocation

of the appraisal process, Scottsdale argues, establishes that

plaintiff unnecessarily filed the suit, and therefore is not

entitled to any attorney fees.     The Court disagrees.

      Florida case law establishes that service of process is not

the proper focal point, rather it is the filing of a complaint.

In any event, under Florida law attorney fees may be appropriate

even when appraisal is invoked prior to the filing of a complaint.

           Florida's cases have uniformly held that a
           section 627.428 attorney's fee award may be
           appropriate where, following some dispute as
           to the amount owed by the insurer, the insured
           files suit and, thereafter, the insurer
           invokes its right to an appraisal and, as a




                                 - 7 -
          consequence of the appraisal, the insured
          recovers substantial additional sums. See,
          e.g., Goff v. State Farm Fla. Ins. Co., 999
          So. 2d 684 (Fla. 2d DCA 2008); Jerkins v. USF&G
          Specialty Ins. Co., 982 So. 2d 15 (Fla. 5th
          DCA 2008); First Floridian Auto & Home Ins.
          Co. v. Myrick, 969 So. 2d 1121 (Fla. 2d DCA
          2007),   review   denied,   980   So.  2d   489
          (Fla.2008); Ajmechet v. United Auto. Ins. Co.,
          790 So. 2d 575 (Fla. 3d DCA 2001). Underlying
          these decisions is the notion that the
          insureds were entitled to fees as the insureds
          “did not ‘race to the courthouse,’” see
          Jerkins, 982 So. 2d at 18, the suit was not
          filed simply for the purpose of the attorney's
          fee award, but rather to resolve a legitimate
          dispute, see id., and the filing of the suit
          acted as a necessary catalyst to resolve the
          dispute and force the insurer to satisfy its
          obligations under the insurance contract, see
          State Farm Fla. Ins. Co. v. Lorenzo, 969 So.
          2d 393, 398–99 (Fla. 5th DCA 2007).

          There are far fewer cases addressing an
          insured's   entitlement   to   fees   in   the
          circumstance where suit is filed after the
          insurer invokes the appraisal process. This
          was, however, the circumstance in both
          Travelers Indemnity Ins. Co. v. Meadows MRI,
          LLP, 900 So. 2d 676 (Fla. 4th DCA 2005), and
          Federated Nat’l Ins. Co. v. Esposito, 937 So.
          2d 199 (Fla. 4th DCA 2006). The decisions in
          these cases plainly indicate that whether suit
          is filed before or after the invocation of the
          appraisal process is not determinative of the
          insured's right to fees; rather, the right to
          fees turns upon whether the filing of the suit
          served a legitimate purpose.

Lewis v. Universal Prop. & Cas. Ins. Co., 13 So. 3d 1079, 1081–82

(Fla. 4th DCA 2009).   The Court finds that plaintiff’s lawsuit was

necessarily filed for the valid purpose of resolving a legitimate

dispute, and not for the purpose of generating and seeking attorney




                               - 8 -
fees.

     While Scottsdale argues that plaintiff should have not served

the Complaint after its invocation of the policy appraisal right,

the Court is not persuaded.          None of the state cases mentioned in

Lewis focus on service of process, but upon filing of a complaint.

Additionally, a party has no right to file a case and simply sit

on it without serving process.           Fla. R. Civ. P. 1.070(j)(if no

service within 120 days court must take action to dismiss case or

effect service); Fed. R. Civ. P. 4(m)(generally, court “must”

dismiss    complaint    which    is     not   served      within    90   days).

Accordingly, the Court finds that plaintiff is entitled to attorney

fees.

     Scottsdale argues in the alternative that plaintiff is not

entitled to attorney fees for pre-litigation work by plaintiff’s

attorney, nor for attorney fees incurred after September 6, 2017,

when the appraisal was invoked.         Scottsdale argues that the Policy

requires each party to bear their own expenses for the appraisal

and umpire.

     As to the pre-litigation hours, the Court finds that the hours

should not be excluded, and that plaintiff is entitled to the fees.

As   of   November    28,    2016,    Scottsdale    rejected       portions   of

plaintiff’s   claim    and   paid    plaintiff     only   a   nominal    amount.

Plaintiff disputed the payment, and had an initial meeting with




                                      - 9 -
counsel on December 14, 2016.               After reviewing the claim file,

counsel initiated contact with an expert around February 16, 2017,

to conduct an inspection, which initial report was not received

and   reviewed    until      May    9,    2017.      (Doc.     #26-6,   pp.   8-9.)

Scottsdale did not make a second payment until March 28, 2017,

which was another small payment, and a third small payment on May

10, 2017.     It was after this payment that counsel sent a letter

of demand to Scottsdale.           The Court finds that the pre-litigation

actions were necessary and part of the process to get to a stage

for appraisal and the final award.

      As to the post-appraisal hours, the Court finds that these

hours should also be allowed.             Although the Court stayed the case

pending appraisal on September 6, 2017, immediately thereafter

Scottsdale sought to reopen the case to establish certain deadlines

to complete the appraisal process, and the parties disputed the

issue   of   attorney’s      fees.        As   the   Court’s     intervention     was

required after September 6, 2017, the request to exclude these

hours is denied.

      The    Policy   does    provide      for    each   party   to   pay   its   own

appraiser and to bear the “other expenses” equally, Doc. #28-2, p.

35, but the term “expenses” does not encompass attorney fees.

Plaintiff is entitled to “attorney's fees associated with an

expensive and drawn out appraisal,” Travelers Indem. Ins. Co. v.




                                         - 10 -
Meadows MRI, LLP, 900 So. 2d 676, 679 (Fla. 4th DCA 2005), and for

litigating entitlement to attorney’s fees, Nationwide Prop. & Cas.

Ins. v. Bobinski, 776 So. 2d 1047, 1048 (Fla. 5th DCA 2001).                  At

Scottsdale’s     request,   the    Court   had    more   involvement    in   the

appraisal process than is usual, and therefore attorney fees

incurred during the appraisal process will not be excluded.

                         III. Amount of Attorney Fees

     A reasonable attorney fee is calculated by multiplying the

number of hours reasonably expended by the reasonable hourly rate.

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).            The party seeking

an award of fees should submit adequate documentation of hours and

rates in support, or the award may be reduced.            Id.   A “reasonable

hourly rate” is “the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable

skills, experience, and reputation.”             Norman v. Housing Auth. of

Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988).               The burden is

on the fee applicant “to produce satisfactory evidence” that the

rate is in line with those prevailing in the community.                Blum v.

Stenson,   465    U.S.   886,     896   n.11   (1984).      Plaintiff    seeks

$14,439.00 in attorney fees based on the Affidavit of Plaintiff’s




                                    - 11 -
Counsel, Kenneth R. Duboff, Esq. Regarding Amount of Attorney[’]s

Fees and Costs.      (Doc. #26-6, Exh. F.)

       1. Hourly Rate

       Plaintiff seeks a rate of $600 per hour for Kenneth R. Duboff,

who was admitted to the Florida Bar in 1976; $500 per hour for

Joshua A. Blacksten, who was admitted to the Florida Bar in 1999;

$500 per hour for Nicole S. Duboff, who was admitted to the Florida

Bar in 2003; $300 an hour for Gabriela Perez-Dumois, who was

admitted to the Florida Bar in 2015; $300 an hour for Gabriel

Perez, who was admitted to the Florida Bar in 2016; $250 an hour

for Marian Rivera, who was admitted to the Florida Bar in 2017,

and $400 an hour for Alexander M. Navarro, who was admitted to the

Florida Bar in 2014.       (Doc. #26-6, Exh. F, ¶¶ 4b.)        Counsel refers

to Miami-Dade County, Florida as to the customary hourly rates

charged, however the prevailing market is the Fort Myers Division

of the Middle District of Florida.              Olesen-Frayne v. Olesen, 2:09-

CV-49-FTM-29DNF, 2009 WL 3048451, *2 (M.D. Fla. Sept. 21, 2009).

The    rates   in   Fort   Myers   are   significantly     lower   than   Miami.

Therefore the hourly rates will be reduced as follows:

                                         Requested Rate     Reduced Rate

      Kenneth R. Duboff (KRD)            $600               $400
      Joshua A. Blacksten (JAB)          $500               $350
      Nicole S. Duboff (NSD)             $500               $300
      Gabriela      Perez-Dumois         $300               $250
      (GPD)




                                     - 12 -
   Gabriel Perez (GP)         $300                  $200
   Marian Rivera (MR)         $250                  $200
   Alexander M. Navarro (AMN) $300                  $250

     2. Number of Hours

     The Court has reviewed the number of hours expended by each

attorney and finds that the hours are reasonable with a few

exceptions.   As a preliminary matter, all requested hours for AF

will be eliminated as the individual was not identified by name or

experience and AF is not listed in the billing records as one of

the of the attorneys of record.     On those occasions that Mr. Duboff

charged $500 instead of the customary $600, the rate was still

reduced to $400 an hour.   The entry on October 23, 2018, at 4:27

PM (0.3 hours) fails to identify an attorney with the task and

time and therefore will be eliminated.      The 0.3 hours for e-filing

the lawsuit and 0.5 hours for opening a new file and importing

documents will be eliminated as clerical or administrative tasks.

The Court will otherwise allow the requested hours at the reduced

hourly rates for a total of $9,747.00.

                                  IV.   Costs

     Plaintiffs, as the prevailing parties, are usually entitled

to an award of costs under Rule 54 of the Federal Rules of Civil

Procedure. “[Title 28 U.S.C.] Section 1920 enumerates expenses

that a federal court may tax as a cost under the discretionary




                              - 13 -
authority found in Rule 54(d).” Crawford Fitting Co. v. J. T.

Gibbons, Inc., 482 U.S. 437, 441 (1987).       Section 1920 provides:

          A judge or clerk of any court of the United
          States may tax as costs the following:

          (1) Fees of the clerk and marshal;

          (2) Fees for printed or electronically
          recorded transcripts necessarily obtained for
          use in the case;

          (3) Fees and disbursements for printing and
          witnesses;

          (4) Fees for exemplification and the costs of
          making copies of any materials where the
          copies are necessarily obtained for use in the
          case;

          (5) Docket fees under section 1923 of this
          title [28 U.S.C. § 1923]; [and]

          (6) Compensation of court appointed experts,
          compensation of interpreters, and salaries,
          fees,   expenses,   and  costs   of   special
          interpretation services under section 1828 of
          this title [28 U.S.C. § 1828].

28 U.S.C. § 1920.

     Plaintiff   seeks   $689.35    in   taxable   costs.   This   amount

includes $250.00 to obtain an estimate from CNI Concepts, the

$424.35 filing fee in Lee County Circuit Court, and the $15.00 for

service of process fee.    The Court finds that the $250.00 is not

a taxable cost, but the other two costs are taxable.

     Accordingly, it is hereby

     ORDERED:




                                   - 14 -
     1. The Joint Stipulation for Order of Dismissal With Prejudice

        (Doc. #29) is GRANTED, and the case is dismissed with

        prejudice.    The Clerk shall enter judgment accordingly,

        including    attorney   fees   and   costs   set   forth    below,

        terminate all remaining deadlines and motions, and close

        the file.

     2. Plaintiff's Motion for Determination of Entitlement to

        Reasonable Attorney[’]s Fees and Courts Costs (Doc. #26)

        is GRANTED as to entitlement and GRANTED IN PART AND DENIED

        IN PART as to the amount of attorney fees and costs.

        Attorney fees are awarded in the amount of $9,747.00 and

        costs are awarded in the amount of $439.35.

     DONE and ORDERED at Fort Myers, Florida, this           26th      day

of March, 2019.




Copies:
Counsel of Record




                                - 15 -
